—Appeal *946unanimously dismissed without costs. Memorandum: The orders of Family Court denying petitioner’s ex parte applications for orders to show cause and dismissing the underlying petitions are not appealable as of right (see, CPLR 5701 [a] [2]; Parkchester S. Condominium v Pickett, 209 AD2d 291; Matter of Michael JJ., 200 AD2d 80; Matter of McKee v Coughlin, 142 AD2d 798; Pastore v Boone, 127 AD2d 872).
Were we to reach the merits of the appeals, we would conclude that the court did not err in dismissing the petitions on the ground that petitioner lacked standing (see, People ex rel. Antonini v Tracey L., 230 AD2d 869) and that it properly refused to sign petitioner’s orders to show cause (see generally, Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C2214:27). (Appeal from Order of Erie County Family Court, Szczur, J.—Reassign Counsel.) Present—Den-man, P. J., Pine, Callahan, Boehm and Fallon, JJ.